[Cite as Pietrangelo v. Lorain Cty. Printing & Publishing Co., 2017-Ohio-8783.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

JAMES E. PIETRANGELO, II                                   C.A. No.          16CA010929

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
THE LORAIN CTY. PR. & PUB. CO., et al.                     COURT OF COMMON PLEAS
                                                           COUNTY OF LORAIN, OHIO
        Appellee                                           CASE No.   15CV185706

                                 DECISION AND JOURNAL ENTRY

Dated: December 4, 2017



        HENSAL, Presiding Judge.

        {¶1}     Plaintiff-Appellant, James Pietrangelo, appeals from the judgments of the Lorain

County Court of Common Pleas, granting judgment on the pleadings and summary judgment to

Defendants-Appellees. This Court affirms.

                                                      I.

        {¶2}     In 2013, Mr. Pietrangelo, an attorney, filed a pro se lawsuit against the City of

Avon Lake, seeking to have a local skate park shut down because he believed it was a nuisance.

Several local media outlets – including The Chronicle-Telegram, The Press, and Cleveland

Scene – published articles online and/or in print regarding Mr. Pietrangelo’s lawsuit and the

issues related thereto. As a result of those articles, Mr. Pietrangelo filed a defamation and false

light complaint against the media outlets, including their respective presidents/CEOs, publishers,

managing editors, and reporters. He also sued the City of Avon Lake and two members of the
                                                 2


Avon Lake Police Department, asserting defamation and false light claims, and alleging that they

violated his constitutional rights in connection with the skate-park dispute.

       {¶3}    The Chronicle-Telegram and the individual defendants associated therewith (“The

Chronicle-Telegram”) moved for summary judgment on all of Mr. Pietrangelo’s claims against

them, which the trial court granted. The remaining defendants moved for judgment on the

pleadings, which the trial court also granted.         Mr. Pietrangelo now appeals, raising five

assignments of error for our review. Mr. Pietrangelo’s merit brief combines the discussion of the

first two assignments of error. For ease of consideration, we will do the same.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT PLAINLY ERRED, PREJUDICIALLY ERRED, AND/OR
       ABUSED [ITS] DISCRETION (“ERRED” HEREINAFTER) IN ISSUING ITS
       SEPTEMBER 23, 2015 JOURNAL ENTRY, INCLUDING IN GRANTING –
       WITHOUT ANY PROPER OPINION OR ANALYSIS – SUMMARY
       JUDGMENT TO DEFENDANTS THE LORAIN COUNTY PRINTING &
       PUBLISHING COMPANY (“LCPPC”) DBA THE CHRONICLE-TELEGRAM,
       PUBLISHER PAUL B. MARTIN, EDITOR ANDY YOUNG, AND REPORTER
       ANNA MERRIMAN (COLLECTIVELY “LCPPC DEFENDANTS”), AND
       IMPLICITLY DENYING PIETRANGELO’S JULY 10, 2015 MOTION TO
       STRIKE, JULY 10, 2015 RULE 56(F) MOTION, AND AUGUST 3, 2015
       MOTION FOR LEAVE.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT PLAINLY ERRED, PREJUDICIALLY ERRED, AND/OR
       ABUSED [ITS] DISCRETION IN ISSUING ITS JULY 31, 2015 JOURNAL
       ENTRY, INCLUDING IN DENYING PIETRANGELO’S JULY 30, 2015
       MOTION TO STRIKE.

       {¶4}    In his first assignment of error, Mr. Pietrangelo argues that the trial court erred by

granting summary judgment in favor of The Chronicle-Telegram. He also argues that the trial

court erred by implicitly denying his motion under Civil Rule 56(F), his motion to strike the
                                                  3


exhibits from The Chronicle-Telegram’s motion for summary judgment, and his motion for leave

to file a surreply to The Chronicle-Telegram’s opposition to his Rule 56(F) motion.

       {¶5}       We decline to address the latter two motions because Mr. Pietrangelo has failed to

properly develop arguments in support of his position that the trial court erred by implicitly

denying those motions. See App.R. 16(A)(7). For example, Mr. Pietrangelo fails to indicate the

standard of review this Court is to apply, and fails to explain how the cited legal authority applies

to the facts presented, among other deficiencies. See Loc.R. 7(B)(7) (“Each assignment of error

shall * * * include the standard * * * of review applicable to that assignment of error * * *.”);

Ohio Edison Co. v. Williams, 9th Dist. Summit No. 23530, 2007-Ohio-5028, ¶ 9, quoting

Kremer v. Cox, 114 Ohio App.3d 41, 60 (9th Dist.1996) (“failure to comply with the rules

governing practice in the appellate courts is a tactic which is ordinarily fatal.”).             Mr.

Pietrangelo’s second assignment of error, which challenges the trial court’s denial of another

motion to strike, fails for the same reasons. Id. We, therefore, are left with deciding whether the

trial court erred by granting summary judgment in favor of The Chronicle-Telegram, and

whether it erred by implicitly denying Mr. Pietrangelo’s Rule 56(F) motion.

       {¶6}       We will first address the trial court’s grant of summary judgment in favor of The

Chronicle-Telegram. We review an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). Under Civil Rule 56(C), summary judgment is

proper only if:

       (1) No genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.
                                                 4


Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977). The party moving for summary

judgment bears the initial burden of informing the trial court of the basis for the motion and

pointing to parts of the record that show the absence of a genuine issue of material fact. Dresher

v. Burt, 75 Ohio St.3d 280, 292-293 (1996). “If the moving party fails to satisfy its initial

burden, the motion for summary judgment must be denied.” Id. at 293. If the moving party

fulfills this burden, then the burden shifts to the nonmoving party to prove that a genuine issue of

material fact exists. Id. “[The] party opposing summary judgment may not rest upon its

pleadings, but must set forth specific facts showing that there is a genuine issue for trial. If a

moving party meets the standard for summary judgment required by Civ.R. 56, and a nonmoving

party fails to respond with evidence of a genuine issue of material fact, a court does not err in

granting summary judgment in favor of the moving party.” Todd Dev. Co. v. Morgan, 116 Ohio

St.3d 461, 2008-Ohio-87, ¶ 14.

       {¶7}    Here, Mr. Pietrangelo’s claims against The Chronicle-Telegram stem from two

separate articles: one published in April 2014 titled “Man suing skate park changes focus[,]” and

one published in June 2014 titled “Avon Lake police concerned over resident’s skate park

comment.” With respect to the April 2014 article, Mr. Pietrangelo’s complaint alleged that the

following statements were defamatory: (1) “James Pietrangelo II now has filed a lawsuit against

attorneys representing the city of Avon Lake.”; and (2) “In another lawsuit filed April 9,

Pietrangelo, acting as his own attorney, wrote that he recently learned Koesel and Turnball have

been employees of the city since October, when he claims they were made ‘Special Assistant

Law Directors.’” He asserted that these statements were false, defamatory, and portrayed him in

a false light because he did not file a separate lawsuit against the attorneys representing the City

of Avon Lake. Rather, he filed a motion to disqualify them in an existing case. The Chronicle-
                                                 5


Telegram clarified this discrepancy in the next day’s edition, but Mr. Pietrangelo maintains that

it was not a meaningful correction given its location within the newspaper.

       {¶8}    Regarding the June 2014 article, Mr. Pietrangelo’s complaint alleged that the

following statements were defamatory and portrayed him in a false light: (1) “Homeowner who

called 54 times this year about issues with park noise tells police he has [a] concealed carry

permit.”; (2) “During a few calls, Pietrangelo has told police he owns a concealed carry permit

and that he is prepared to defend himself if he’s confronted, Avon Lake Police Chief Duane

Streator said.” (3) “‘This whole situation involves a noise nuisance complaint that (Pietrangelo)

has with the people using the skate park,’ Streator said.”; (4) “It’s unusual to bring that

information into the conversation.”; (5) “Police have forwarded information about the calls to the

city law director for review, and have told Pietrangelo to bring an officer with him if he goes to

the skate park.”; and (6) “‘We’re trying to diffuse it before anything occurs,’ Streator said.”

       {¶9}    In its motion for summary judgment, The Chronicle-Telegram argued that Mr.

Pietrangelo’s defamation and false-light claims failed as a matter of law because: (1) the

challenged statements were true or substantially true and not actionable; (2) the statements were

not defamatory and the innocent-construction rule mandated dismissal of his claims; (3) the

challenged statements were constitutionally protected expressions of opinion, which cannot

support a defamation or false light claim; (4) Mr. Pietrangelo could not prove that The

Chronicle-Telegram acted with the requisite degree of fault; and (5) the challenged statements

were protected by the fair-report privilege, and Mr. Pietrangelo could not prove that The

Chronicle-Telegram acted with the requisite degree of fault to overcome that privilege. The trial

court summarily granted The Chronicle-Telegram’s motion.
                                                  6


       {¶10} On appeal, Mr. Pietrangelo argues that The Chronicle-Telegram did not meet its

initial burden under the summary-judgment standard because it relied upon incompetent

evidence.   He also argues that “numerous genuinely disputed or ambiguous material facts

remain[ed]” and that The Chronicle-Telegram had “holes in their evidence[.]” He further argues

that the trial court erred by not issuing an opinion that contained its analysis with respect to its

grant of summary judgment. We reject that argument outright because the Civil Rules do not

require the trial court to do so. Civ.R. 52 (“Findings of fact and conclusions of law required by

this rule and by Civ.R. 41(B)(2) and Civ.R. 23(G)(3) are unnecessary upon all other motions

including those pursuant to * * * Civ.R. 56.”).

       {¶11} Initially, we note that Mr. Pietrangelo alleged defamation per se, not defamation

per quod, and we will analyze his claims accordingly. “Defamation per se occurs when material

is defamatory on its face; defamation per quod occurs when material is defamatory through

interpretation or innuendo.” Northeast Ohio Elite Gymnastics Training Ctr., Inc. v. Osborne,

183 Ohio App.3d 104, 2009-Ohio-2612, ¶ 7 (9th Dist.), quoting Gosden v. Louis, 116 Ohio

App.3d 195, 206 (9th Dist.1996). This distinction is significant because a claim for defamation

per quod requires the plaintiff to plead and prove special damages, which Mr. Pietrangelo has not

done. Id. at ¶ 9. If a statement is defamation per se, on the other hand, damages are presumed.

Id.

       {¶12} To be actionable as defamation per se, the statements must “import an indictable

criminal offense involving moral turpitude[,]” “impute a loathsome or contagious disease which

excludes one from society[,] or “tend to injure one in his trade or business occupation.”

Dunnigan v. City of Lorain, 9th Dist. Lorain No. 02CA008010, 2002-Ohio-5548, ¶ 35; Davis v.

Brown, 27 Ohio St. 326, 328 - 329 (1875) (stating same). The crime of moral turpitude must
                                                  7


subject the offender to “infamous punishment[.]” Gilbert v. WNIR 100 FM, 142 Ohio App.3d

725, 742 (9th Dist.2001). Defamation per se also includes statements that “reflect[] upon a

person’s character in a manner that will cause him to be ridiculed, hated, or held in contempt * *

*.” Osborne at ¶ 7. “When not ambiguous, whether a statement is defamation per se is a

question of law for the trial court to determine.” Id. at ¶ 8.

       {¶13} Having reviewed the allegations contained in the complaint against The

Chronicle-Telegram, we conclude that the allegedly defamatory statements contained therein do

not constitute defamation per se as a matter of law. Regarding the April 2014 article, we find

nothing defamatory per se with respect to the challenged statements (i.e., “Man suing skate park

changes focus[,]”; “James Pietrangelo II now has filed a lawsuit against attorneys representing

the city of Avon Lake[,]”; and “In another lawsuit filed April 9, Pietrangelo, acting as his own

attorney, wrote that he recently learned Koesel and Turnball have been employees of the city

since October, when he claims they were made ‘Special Assistant Law Directors.’”). To that

end, they do not import an indictable criminal offense involving moral turpitude that subjects

him to infamous punishment, impute a loathsome or contagious disease, or tend to injure his

trade or business occupation. Dunnigan at ¶ 35, Gilbert at 742. Further, the statements do not

reflect upon Mr. Pietrangelo’s character in a manner that would cause him to be ridiculed, hated,

or held in contempt. Osborne at ¶ 7. We similarly find that the challenged statements from the

June 2014 article do not constitute defamation per se for the same reasons.

       {¶14} Mr. Pietrangelo also asserts that the “overall gist” of the articles was defamatory.

He, however, did not attach copies of the articles to his complaint, and the “overall gist” of the

statements contained in his complaint do not constitute defamation per se as a matter of law.

Further, to the extent that Mr. Pietrangelo argues that the challenged statements suggest that he
                                                    8


filed a frivolous lawsuit, engaged in criminal conduct, and/or engaged in conduct unbecoming an

attorney, any such suggestions are not contained on the face of these statements and instead

require interpretation and/or innuendo, which sounds in defamation per quod. See id. at ¶ 7.

        {¶15} Lastly, as The Chronicle-Telegram’s merit brief points out, Mr. Pietrangelo has

failed to properly develop an argument with respect to his false-light claims. Accordingly, we

will not address that issue. See App.R. 16(A)(7); Cardone v. Cardone, 9th Dist. Summit No.

18349, 1998 Ohio App. LEXIS 2028, *22 (May 6, 1998) (“If an argument exists that can support

[an] assignment of error, it is not this court’s duty to root it out.”).

        {¶16} We now turn to Mr. Pietrangelo’s argument that the trial court abused its

discretion by implicitly denying his motion to continue discovery under Rule 56(F). Rule 56(F)

provides the following:

        Should it appear from the affidavits of a party opposing the motion for summary
        judgment that the party cannot for sufficient reasons stated present by affidavit
        facts essential to justify the party’s opposition, the court may refuse the
        application for judgment or may order a continuance to permit affidavits to be
        obtained or discovery to be had or may make such other order as is just.

“To obtain a continuance under Civ.R. 56(F), a party must file an affidavit that sets forth why it

is unable to present sufficient facts to rebut a motion for summary judgment.” Cessna v. Lone

Star Steakhouse & Saloon of Ohio, Inc., 9th Dist. Summit No. 20553, 2001 Ohio App. LEXIS

4959, * 11-12 (Nov. 7, 2001).

        {¶17} In support of his motion, Mr. Pietrangelo argued that he “could not have already

done discovery because this case has been occupied with dispositive motions to which [he] had

to respond, and [he] has otherwise been occupied with discovery in the skatepark suit.” The

Chronicle-Telegram opposed Mr. Pietrangelo’s motion, arguing that Mr. Pietrangelo had several

months to conduct discovery, yet failed to do so, and that being too busy was an inadequate
                                                9


justification for purposes continuing discovery under Civil Rule 56(F). We agree and hold that

the trial court did not abuse its discretion when it implicitly denied Mr. Pietrangelo’s motion.

See CitiMortgage, Inc. v. Hoge, 196 Ohio App.3d 40, 2011-Ohio-3839, ¶ 10-11 (8th Dist.)

(holding that the appellant’s assertion that she was “busy” did not justify a continuance of

discovery under Rule 56(F)).

       {¶18} In light of the forgoing, Mr. Pietrangelo’s first and second assignments of error

are overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT PLAINLY ERRED, PREJUDICIALLY ERRED, AND/OR
       ABUSED [ITS] DISCRETION IN ISSUING ITS SEPTEMBER 23, 2015
       JOURNAL ENTRY, INCLUDING IN GRANTING – WITHOUT ANY
       PROPER OPINION OR ANALYSIS – JUDGMENT ON THE PLEADINGS TO
       DEFENDANTS DOUTHIT COMMUNICATIONS, INC. (“DCI”) DBA THE
       PRESS, PUBLISHER HAROLD K. DOUTHIT III, EDITOR PETER
       COMINGS, AND REPORTER BRYAN WROTEN (COLLECTIVELY, “DCI
       DEFENDANTS”), AND IMPLICITLY DENYING PIETRANGELO’S APRIL
       22, 2015 MOTION TO STRIKE.

       {¶19} In his third assignment of error, Mr. Pietrangelo asserts that the trial court erred

by granting judgment on the pleadings in favor of The Press and the individual defendants

associated therewith (“The Press”). He also asserts that the trial court erred by denying his

motion to strike certain exhibits attached to The Press’s answer. As explained below, we decline

to address the merits of Mr. Pietrangelo’s assignment of error because he has failed to properly

develop arguments in support of his position.

       {¶20} By way of background, Mr. Pietrangelo’s claims against The Press stem from an

article it published in June 2014 regarding the skate-park dispute. In its motion for judgment on

the pleadings, The Press argued that the statements contained in its article were not actionable

because they were opinions, were not false, and were not defamatory. It further argued that the
                                                10


statements were privileged, and that Mr. Pietrangelo failed to show that it acted with actual

malice. In granting The Press’s motion, the trial court found that “[t]he complained of articles

are protected opinions and are neither false nor defamatory; the statements are not privileged;

and [Mr. Pietrangelo] has failed to show that the Defendants acted with actual malice.”

       {¶21} On appeal, Mr. Pietrangelo asserts that “there were numerous factual issues

between [his] complaint and [The Press’s] answer[,]” that he “sufficiently pleaded” his claims

against The Press, and that he “could have proved a set of facts upon them or an amendment

thereof that would have entitled him to relief.” He then asserts that the statements in The Press’s

article were “clearly materially false,” “clearly published with legal malice[,]” “clearly published

without privilege[,]” “clearly defamatory[,]” and were “defamation per se * * * and also would

be highly offensive to a reasonable person.” He then lists over twenty statements from the article

that he claims were actionable and concludes that the statements “were clearly defamatory,

including as imputing criminal conduct, conduct unbecoming an attorney, and disreputable

conduct[.]”

       {¶22} Regarding his motion to strike, Mr. Pietrangelo asserts that The Press’s motion

“relied on and referred to improper material * * * that was beyond the pleadings and that also

was ambiguous, and thus * * * [his] motion to strike * * * should have been granted.” He then

lists the allegedly improper material – including material that he summarily concludes is hearsay

– and cites Civil Rule 10(C) and one case.

       {¶23} Importantly, the appellant has the burden on appeal. State v. Stevenson, 9th Dist.

Summit No. 24408, 2009-Ohio-2455, ¶ 21, citing App.R. 16(A)(7). Under Appellate Rule

16(A)(7), the appellant’s brief shall include “[a]n argument containing the contentions of the

appellant with respect to each assignment of error presented for review and the reasons in
                                                11


support of the contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies.” As this Court has stated, “merely setting forth conclusory statements”

does not satisfy an appellant’s burden on appeal. In re B.P., 9th Dist. Lorain No. 14CA010531,

2015-Ohio-48, ¶ 10, citing App.R. 16(A)(7); see also State v. Georgeoff, 9th Dist. Medina No.

3195-M, 2002 Ohio App. LEXIS 92, *18-19 (overruling the appellant’s assignment of error

under Appellate Rules 12(A)(2) and 16(A)(7) because the appellant failed to apply the law to the

facts presented). Similarly, we have stated that “we will not guess at undeveloped claims on

appeal.” Stevenson at ¶ 21.

       {¶24} Here, although Mr. Pietrangelo does cite legal authority in his assignment of

error, he fails to apply it to the facts presented. Instead, he makes conclusory statements in

support of his position that the trial court erred, and fails to explain what proposition the cited

legal authority stands for, let alone how it applies to the facts presented. As this Court has

consistently stated, “[i]f an argument exists that can support [an] assignment of error, it is not

this court’s duty to root it out.” Cardone, 9th Dist. Summit No. 18349, 1998 Ohio App. LEXIS

2028, *22. Accordingly, we decline to address this inadequately argued assignment of error. Id.,

citing App.R. 12(A)(2) and 16(A)(7). Mr. Pietrangelo’s third assignment of error is overruled.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT PLAINLY ERRED, PREJUDICIALLY ERRED, AND/OR
       ABUSED [ITS] DISCRETION IN ISSUING ITS SEPTEMBER 23, 2015
       JOURNAL ENTRY, INCLUDING IN GRANTING – WITHOUT ANY
       PROPER OPINION OR ANALYSIS – JUDGMENT ON THE PLEADINGS TO
       DEFENDANTS EUCLID MEDIA GROUP, LLC (“EMG”) DBA CLEVELAND
       SCENE, PUBLISHER CHRIS KEATING, EDITOR VINCE GRYZGOREK,
       AND REPORTER ERIC SANDY (COLLECTIVELY “EMG DEFENDANTS”).

       {¶25} In his fourth assignment of error, Mr. Pietrangelo argues that the trial court erred

by granting judgment on the pleadings in favor of Cleveland Scene and the individual defendants
                                                12


associated therewith (“The Scene”). Mr. Pietrangelo’s claims against The Scene stem from an

article it published in June 2014 regarding the skate-park dispute. In support of their motion for

judgment on the pleadings, The Scene argued, in part, that its article was a constitutionally

protected opinion and was not defamatory as a matter of law. In granting The Scene’s motion,

the trial court found that “[t]he complained of article is not defamatory, the article is a

constitutionally protected opinion, and the light in which the article portrays the Plaintiff is not

highly offensive to a reasonable person.”

       {¶26} Much like Mr. Pietrangelo’s previous assignment of error, this assignment of

error is devoid of any meaningful analysis. Rather, it contains numerous legal conclusions

supported by citations to the complaint, as well as citations to legal authority without any

explanation or analysis as to how the law applies to the facts of this case. For example, his merit

brief states that the “complaint allegations sufficiently stated claims * * * [and he] could have

proved a set of facts upon them or an amendment thereof that would [entitle] him to relief[,]” the

challenged statements were “materially false[,]” the “articles/statements were * * * clearly

published with legal malice[,]” “[t]he article/statements were * * * clearly published without

privilege[,]” and were “clearly defamatory[.]” He then lists numerous statements that he asserts

were actionable.

       {¶27} Again, merely setting forth conclusory statements without any explanation as to

how the law applies to the facts presented is insufficient for purposes of Appellate Rule

16(A)(7). In re B.P., 9th Dist. Lorain No. 14CA010531, 2015-Ohio-48, at ¶ 10; Georgeoff, 9th

Dist. Medina No. 3195-M, 2002 Ohio App. LEXIS 92, at * 18-19. Mr. Pietrangelo’s fourth

assignment of error is overruled.
                                                 13


                                  ASSIGNMENT OF ERROR V

       THE TRIAL COURT PLAINLY ERRED, PREJUDICIALLY ERRED, AND/OR
       ABUSED [ITS] DISCRETION IN ISSUING ITS SEPTEMBER 23, 2015
       JOURNAL ENTRY, INCLUDING IN GRANTING – WITHOUT ANY
       PROPER OPINION OR ANALYSIS – JUDGMENT ON THE PLEADINGS TO
       DEFENDANTS CITY OF AVON LAKE, OHIO (“AVON LAKE”), POLICE
       CHIEF DUANE STREATOR, AND POLICE LIEUTENANT SEAN
       BOCKELMAN (“COLLECTIVELY “AVON LAKE DEFENDANTS”).

       {¶28} In his fifth assignment of error, Mr. Pietrangelo argues that the trial court erred by

granting judgment on the pleadings in favor of the City of Avon Lake and two members of its

police department (“Avon Defendants”).          As previously noted, Mr. Pietrangelo asserted

defamation and false light claims against the Avon Defendants, and alleged that they violated his

constitutional rights in connection with the skate-park dispute.

       {¶29} In their motion for judgment on the pleadings, the Avon Defendants argued, in

part, that: (1) they are immune from the defamation claims; (2) even if they are not immune, the

statements attributed to the members of the police department were not actionable; and (3) Mr.

Pietrangelo failed to plead sufficient facts to establish a plausible constitutional violation and/or

he could not establish that their alleged conduct lacked a rational basis.          The trial court

summarily granted the Avon Defendant’s motion.

       {¶30} Once again, as the Avon Defendants point out in their merit brief, Mr. Pietrangelo

failed to properly develop an argument in support of his assignment of error. Regarding his

defamation and false light claims, he asserts that he “sufficiently pleaded all of the elements” of

those claims and “could have proved a set of facts upon them or an amendment thereof that

would [entitle] him to relief.” He then asserts that the challenged statements were “clearly

materially false[,]” “were * * * clearly published with legal malice[,]” were “clearly

defamatory[,]” and that he “clearly pleaded an exception to political-subdivision immunity[.]”
                                               14


He further asserts that the statements were “defamatory per se * * * [and] would be highly

offensive to a reasonable person[.]”

       {¶31} Regarding his constitutional claims, he asserts that he “sufficiently pleaded

Section 1983 claims * * * and Ohio constitutional claims * * * based on the instances of conduct

described in the Statement of Facts above and incorporated herein[.]” He then asserts that he

“sufficiently pleaded separate First, Fourth, Eighth, and Fourteenth Amendment, and Article I

Section 2, 9, 11, 14, and 16 claims” against the Avon Defendants. He then refers generally to the

bases of those claims (e.g., he asserts that his “Fourth Amendment-type and/or Eighth

Amendment-type claims derived from [the Avon Defendants’] respective wrongful seizure and

injury of [his] person, and intrusion upon his property, during/before the * * * April 2014

protest, and the seizure of his personal papers in June 2014[.]”) and cites case law without any

explanation as to how that law applies to the facts presented. As with the two preceding

assignments of error, we decline to address this inadequately argued assignment of error.

Cardone, 9th Dist. Summit No. 18349, 1998 Ohio App. LEXIS 2028, at *22, citing App.R.

12(A)(2) and App.R. 16(A)(7). Mr. Pietrangelo’s fifth assignment of error is overruled.

                                              III.

       {¶32} Mr. Pietrangelo’s assignments of error are overruled.        The Judgment of the

Lorain County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.



       There were reasonable grounds for this appeal.
                                                15


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT




SCHAFER, J.
CONCURS.

CARR, J.
DISSENTS.


APPEARANCES:

JAMES E. PIETRANGELO, II, pro se, Appellant.

MONICA L. DIAS, Attorney at Law, for Appellees.

J. MICHAEL MURRAY, Attorney at Law, for Appellees.

ROBERT E. CHUDAKOFF, Attorney at Law, for Appellees.

JAMES M. POPSON, Attorney at Law, for Appellees.